DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 11/22/2022 (“Nov. Resp.”). In the Nov. Resp. claims 1-12, 14, 15, and 17-22 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent No. 5,666,655, to Ishikawa et al. (“Ishikawa”), which was previously cited and applied.
U.S. Patent Application Publication No. 2015/0351135, to Schmidt et al. (“Schmidt”), which was previously cited and applied.
U.S. Patent Application Publication No. 2018/0084497, to Jung et al. (“Jung”), which was previously cited and applied.

The following is a status listing of the pending claims:
35 U.S.C. § 103 – Claims 1, 2, 5, 15, 17, and 18 are obvious over Ishikawa in view of Schmidt.
35 U.S.C. § 103 – Claims 3, 4, 6-12, 14, and 19-22 are obvious over Ishikawa in view of Schmidt, and in further view of Jung.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Previously Presented Claim Rejections Under 35 U.S.C. § 112(b)
All previously presented claim rejections under section 112(b) for indefiniteness are withdrawn in light of the claim amendments filed in the Nov. Resp.

Previously Presented Claim Rejections Under 35 U.S.C. § 103
Applicant makes many of the same arguments as have been previously presented, albeit some of which are in slightly different form. Any new arguments are responded to first, and the Examiner’s responses from the non-final Office Action mailed 8/22/2022 are included after, which address Applicant’s arguments already made.
New Arguments
Applicant argues the following 
“The Office Action rejection theory does not hold together, because eliding ‘logical’ from the claim for comparison with Ishikawa renders the limitation circular and thus meaningless. That is, the expression ‘determine which [] channel is prioritized in allocation of radio resources’ is circular because radio channels are not prioritized in allocation of radio channels.” (See Nov. Resp. at 15.)
“The Office Action offers conclusory logic that it would have been obvious to apply techniques of Ishikawa to Schmidt to improve ‘channel prioritization.’ … There is no improvement to primary reference Ishikawa from applying techniques to secondary reference Schmidt. Also, Ishikawa and Schmidt do not fit together like the pieces of a puzzle.” (See Nov. Resp. at 16.)
“Primary reference Ishikawa does not have a one-to-one relation between the payload to be carried … and the radio channel assigned. … Thus, the one-to-one flow idea of the rejection theory does not have any relation to the primary reference Ishikawa.” (See Nov. Resp. at 17.)

These new arguments are not persuasive for the following reasons, in addition to those previously presented and repeated for convenience subsequently.
All of these arguments appear to be attacking a rejection that was not actually made, or not addressing the rejection as it was presented in the last Office Action. For example, with respect to argument (a), it was admitted that Ishikawa does not expressly describe the channels as “logical,” which is required by the claim language. This is not in dispute, and is the reason for removal of the word “logical” (and addition of the ellipsis) in the part of the rejection relying on Ishikawa. There is no attempt at any “circular reasoning” nor has Applicant explained how this part of the rejection is circular and meaningless.
Applicant has also not explained why Ishikawa does not teach the limitations as they are mapped in the last Office Action. As presented in the rejections previously (and below), Ishikawa clearly teaches (paraphrasing for the sake of brevity) reducing a priority level of a channel in response to a predetermined event, and these more specific teachings were used to reject the limitations as annotated in the rejections. As already explained, it is admitted that Ishikawa is silent with regard to the described channels being “logical,” as required by the claim language. However, the rejection is an obviousness rejection under section 103 and thus, Schmidt and common sense were used to remedy this and the other deficiencies of Ishikawa, which leads to addressing new arguments (b) and (c).
Applicant appears to be arguing that in order for the combination (i.e., modification of Ishikawa) to be obvious, the invention in Ishikawa must be improved, and it is not by the teachings of Schmidt, and/or the references must somehow fit perfectly together, like a puzzle. (See Nov. Resp. at 16.) This is not correct.
First, the rejection put forth a reason for combining using logical channels, as taught in Schmidt, with the system of Ishikawa that resulted in a benefit/improvement/advantage. For example, the rejection of claim 1 states (see also below), “[i]t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to more specifically define the channels of Ishikawa as ‘logical channels’ conforming to various 3GPP standards, as in Schmidt, because advancements in the 3GPP technologies, such as LTE, require the use of the logical channels to effectively utilize the wireless resources. See Schmidt, ¶¶ 95-101.” Applicant has not explained why this rationale is not an improvement except to blanketly assert that there is no improvement. Modifying a primary reference to expand to other technological environments, e.g., LTE, based on the teaching of a secondary reference is an improvement absent some compelling argument or evidence to the contrary, which has not been submitted.
Additionally, section 2145(III) of the MPEP makes clear:
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”)

Thus, the references do not need to fit together like a puzzle to be combinable under section 103.
Regarding argument (c), the overall point of noting a one-to-one mapping between physical and logical channels, as one of ordinary skill in the art would understand it, is to show that what happens in the physical channel (e.g., in Ishikawa) may also occur to the logical channel (e.g., in Schmidt). This is not to say it is always true; but this is not a requirement. As long as one of ordinary skill in the art would understand it can be true (based on the teachings of the references and common sense, see MPEP § 2144), there is a prima facie case of obviousness. The point was not an overly technical one but rather to show that it was known in the art that you can substitute a logical channel for a physical channel and expect predictable results—namely, the system will function relatively the same.
For at least these reasons, and those below, Applicant’s arguments are not persuasive. See also MPEP § 2145.
It is requested that if Applicant still finds the obviousness rejections in light of Ishikawa in view of Schmidt in error, that the following please be argued expressly: (1) what part of the claim language has not been addressed or is not taught in Ishikawa or Schmidt as it is addressed and presented in the rejections below; and/or (2) in what way is the rational for combining the references improper based on the list in section 2145(X)(A-E) in the MPEP, for example, explain why and how (preferable with some type of evidence) using logical channels in Ishikawa would render Ishikawa unsatisfactory for its intended purpose in light of all the evidence presented, how/why does Ishikawa or Schmidt teach away from the claimed invention, etc.
Previous Applicant Arguments and Responses
The following are previous Applicant arguments, which are similar to those made in the Nov. Resp. not addressed above, and Examiner responses, which are modified in light of any claim amendments.
Prior to discussing and responding to Applicant’s arguments, the following is noted with respect to the claim language.
The claims do not require prioritization of all logical channels, nor do the claims even require the updated priority level of any logical channel to be reduced. Taking claim 1 as a representative claim, all that is required is to “update a priority parameter of at least one control logical channel of a first radio terminal to be reduced from an initial value of the priority parameter of the at least one control logical channel.” (Emphasis added.) In other words, only “a priority parameter” needs to be reduced to meet the claim language. Ishikawa teaches an equation of an updated priority level, Pj(new) = Pj(old)*λ + A, with priority parameters Pj(old), λ, and A, where λ is between 0 and 1. Ishikawa, Col. 8, lines 45-52, Col. 9, lines 29-30. Thus, the quantity Pj(old) is a priority parameter that is reduced by λ since it is less than 1, and thus, Ishikawa teaches the claimed limitation as written, even though the overall priority Pj(new) may be reduced or increased.
Turning to Applicant’s arguments presented in the response filed 8/11/2022 (“Aug. Resp.”) and which overlap with the arguments made in the Nov. Resp. and are not persuasive. Applicant makes the following arguments: (1) “the radio channels in Ishikawa are physical radio resource segments or physical radio channels, not logical channels,” and “[t]he priority between SRBs and logical channels in 3GPP [(such as those in Schmidt)] is a different concept from the priority between physical radio resource segments or physical radio channels in Ishikawa,” (Aug. Resp. at 12; see also Nov. Resp. at 10-13) (emphasis omitted); and (2) the priorities of the logical channels in Schmidt are “fixed” and thus cannot be updated, as required by the claim language, (Aug. Resp. at 13-14; see also Nov. Resp. at 12-13).
For at least the following reasons, these arguments are not persuasive.
Regarding Applicant’s first argument, the foundation of this argument is that one of ordinary skill in the art would find a meaningful distinction between “logical” and “physical” channels such that any procedure/process applied to “physical” channels cannot be applied to “logical” channels, especially in a 3GPP system. This is not persuasive not only because it is not agreed that Ishikawa is only with respect to “physical” channels, but also because the knowledge in the prior art before the effective filing date of the claimed invention does not support this argument.
Applicant points to column 13, lines 27-33 of Ishikawa to show that the channels described are only “physical”. This part of Ishikawa states, “[a]s for the radio channels to be used in this first embodiment, it is possible to consider the use of the radio frequencies in the FDMA [(Frequency Division Multiple Access)] system, the use of the time slots in the TDMA (Time Division Multiple Access) system, and the repeated use of the spread codes or the frequency hopping patterns in the CDMA (Code Division Multiple Access) system, and the radio channel allocation scheme of this first embodiment is equally applicable to any of these cases.” (Emphasis added.) It is not agreed that frequencies, time slots, frequency hopping patterns, and codes are only with respect to “physical” channels. Compare U.S. Patent Application Publication Nos. 2012/0195286 ¶ 88, 2010/0220683 ¶ 285, and 2008/0025266 ¶ 38, which describe these elements as being logical. More importantly, however, Ishikawa does not teach that the prioritization method is only with respect to “physical” channels. First, Ishikawa does not ever describe the channels as “physical”—the term is never used. And while Ishikawa lists frequency, time, frequency hopping patterns, and codes as channels, Ishikawa clearly also states that “it is possible to consider” these types of channels. The possibility of using these channels means the list is not exclusive. As a result, and as previously noted in the arguments presented in the Final Office Action mailed 5/11/2022, there is nothing in Ishikawa to support the notion that the described prioritization process could not be applied to all types of channels, including “logical” and “physical”, or is limited to only “physical” channels.
Additionally, and as noted in the Final Office Action arguments, Applicant has provided no evidence for the argued assertions. In particular, Applicant states on page 13 of the Aug. Resp.:
Therefore, even if advances in the 3GPP technologies, such as LTE, require the use of logical channels to effectively utilize the wireless resources, it would not have been obvious to those skilled in the art to define the Ishikawa channels, i.e., physical radio resource segments or physical radio channels, more specifically as “logical channels” in accordance with the 3GPP standard.

But this is merely conclusory with no supportive evidence presented. See Aug. Resp. at 13-14. Since Applicant argument cannot take the place of evidence (see MPEP §§ 716.01(C), 2145.I (citing In re Schulze, 346 F.2d 600, 602 (CCPA 1965); In re Geisler, 116 F.3d 1465, (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”))), this statement is not persuasive. Additionally, the prior art known to one of ordinary skill in the art prior to the effective filing date of the claimed invention shows that this argued assertion is not true.
The labels “physical” and “logical” are a nomenclature used to defined various levels (i.e., the layers) of abstraction of wireless resources. See U.S. Patent Application Publication Nos. 2005/0289618 ¶ 112, and 2012/0172083 ¶ 27. Moreover, the prior art supports the notion that processes/procedures applied to one layer may be applied to another and achieve similar and predictable results. See U.S. Patent Application Publication No. 2005/0289618 ¶ 112, “Hence, the bandwidth allocation mechanism described herein can be applied to the logical channel … versus (or even in conjunction with) application to the physical channels.” 
The prior art also explains that there may be many different types of mappings/relationships between “physical” and “logical” channels, which can include many logical/physical channels to one physical/logical channel, but also that there are one-to-one mappings. See U.S. Patent Application Publication No. 2006/0148483 ¶ 4, and U.S. Patent Nos. 6,614,775 Col. 3, ll. 18-21, and 6,813,307 Claim 6. And even more explicitly, the prior art teaches that there may be a one-to-one mapping in a 3GPP system. See U.S. Patent Application Publication No. 2013/0203450 Fig. 31, ¶¶ 77, 78, 359. As a result, and because a one-to-one mapping between “logical” and “physical” channels in a 3GPP system was known in the prior art, a person of ordinary skill in the art would have used these teachings to easily reach the idea that any prioritization or change in priority of a “physical” channel would then necessarily flow and be applicable to the “logical” channel since they are mapped one-to-one. Thus, it was well-known to one of ordinary skill in the art prior to the effective filing date of the claimed invention that processes/procedures applied to “physical” channels could also be applied to “logical” channels.
For at least these reasons, Applicant’s argument that processes/procedures applied to “logical” channels would not be applicable to “physical” channels is not persuasive.
Regarding the second argument, Applicant is arguing outside the way in which the rejection was structured. In particular, Applicant appears to argue that Schmidt must also teach that the described logical channels must also be capable of being updated or changed. See Aug. Resp. at 14, “Schmidt never suggests that the assigned priorities be updated (dynamically) in response to a given event.” This argument is not persuasive, however, because Ishikawa was used to teach the changing/updating of priority values, not Schmidt. All that Schmidt was used to teach was that channels may be logical control channels, as claimed, and that they may be more specifically, DCCH, SRB1, or SRB2 channels in accordance with 3GPP standards. There is no requirement that Schmidt also somehow teach updating/changing priority levels of these channels. And since Applicant has not provided any evidence or argument to show how modifying Ishikawa with the teachings of Schmidt is unreasonable (note: arguing that Schmidt cannot be modified is irrelevant to the actual rejection because Schmidt is not being modified, and thus these arguments are not persuasive), thus, these arguments are not persuasive.
For at least the reasons above, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied U.S. Pat. No. 5,666,655, to Ishikawa et al. (“Ishikawa”), in view of newly cited and applied U.S. Pat. Appl. Publ’n No. 2015/0351135, to Schmidt et al. (“Schmidt”), both of which are in the same field of channel configuration as the claimed invention.

Regarding claim 1, Ishikawa teaches:
A radio access network node comprising: a memory; and at least one processor coupled to the memory (Ishikawa, Fig. 1, shows at least base stations 11 as functionally shown in Fig. 2, each having a memory 17 coupled to several controllers 14, 15, 16, Col. 7, line 34-Col. 8, line 4) and 
configured to update a priority parameter of at least one … channel of a first radio terminal to be reduced from an initial value of the priority parameter of the at least one … channel, in response to a predetermined event, the at least one … channel being used for transmission of a … message between the radio access network node and the first radio terminal (Ishikawa, Fig. 3, at least steps S6, S9 update the priority values of channels from initial values in response to an event, such as the usability of the channel, see Col. 8, line 5-Col. 9, line 4, where an updated priority level Pj(new) = Pj(old)*λ + A is determined and λ is between 0 and 1, and the quantity Pj(old) is “a priority parameter” that is reduced by λ, see Col. 8, lines 45-52, Col. 9, lines 29-30), wherein 
the priority parameter affects priority handling among a plurality of … channels of the first radio terminal performed in at least one of the radio access network node and the first radio terminal, to determine which logical channel is prioritized in allocation of radio resources to the plurality of logical channels, the plurality of … channels include the at least one … channel of the first radio terminal used for transmission of user data of the first radio terminal (Ishikawa, Col. 4, lines 9-20, Col. 7, line 63-Col. 9, lines 10, 21-30, the priority adjustment affects the way in which the channels are used by the terminal and network node for data communication).

Ishikawa at column 13, lines 27-33 states, with emphasis, “the radio channels to be used in this first embodiment, it is possible to consider the use of the radio frequencies in the FDMA system, the use of the time slots in the TDMA (Time Division Multiple Access) system, and the repeated use of the spread codes or the frequency hopping patterns in the CDMA (Code Division Multiple Access) system, and the radio channel allocation scheme of this first embodiment is equally applicable to any of these cases.” Based on this section when read in light of the entirety of Ishikawa, there is no required definition of “channels”. It is possible for frequencies, time slots, frequency hopping patterns, and codes to be physical and logical channels, which is supported by the following prior art reference documents: U.S. Patent Application Publication Nos. 2012/0195286 ¶ 88, 2010/0220683 ¶ 285, and 2008/0025266 ¶ 38. However, giving Applicant’s argument the benefit of the doubt and assuming Ishikawa is with respect to “physical” channels, then Ishikawa would not expressly describe the channels as “logical” or that the channels are “control” channels, as further recited in the claim.
Schmidt remedies this and teaches that channels in a wireless 3GPP system may be “logical control” and “data” channels with configurable priorities. Schmidt, ¶¶ 97-101. Moreover, any mappings between “physical” and “logical” channels in a 3GPP system can range from one-to-one, many-to-one, many-to-many, and/or one-to-many. See as reference documents only, U.S. Patent Application Publication Nos. 2006/0148483 ¶ 4, 2013/0203450 Fig. 31, ¶¶ 77, 78, 359, and U.S. Patent Nos. 6,614,775 Col. 3, ll. 18-21, and 6,813,307 Claim 6. As a result, and because a one-to-one mapping between “logical” and “physical” channels in a 3GPP system was known in the prior art, one of ordinary skill in the art would find it reasonable to expect that any prioritization or change in priority of a “physical” channel may then also lead to and be mapped to a “logical” channel.
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have general knowledge in the art of the relationships between “physical” and “logical” channels, and that processes/procedures to one type of channel can be applied to the other with predictable results, namely, achieving prioritization of a channel. Because Ishikawa teaches prioritization of channels, one of ordinary skill in the art would have found it obvious to apply those same techniques to “logical” channels, such as those in Schmidt, or in other words, the “channels” in Ishikawa can be either physical or logical, especially in light of Schmidt, and achieve the same predictable results of channel prioritization.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to more specifically define the channels of Ishikawa as “logical channels” conforming to various 3GPP standards, as in Schmidt, because advancements in the 3GPP technologies, such as LTE, require the use of the logical channels to effectively utilize the wireless resources. See Schmidt, ¶¶ 95-101.

Regarding claim 2, which depends from claim 1, Ishikawa further teaches “the priority parameter is taken into account in at least one of resource scheduling in the radio access network node, multiplexing of a plurality of downlink logical channels of the first radio terminal in the radio access network node, and multiplexing of a plurality of uplink logical channels of the first radio terminal in the first radio terminal.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the entire priority evaluation takes into account resource scheduling.

Regarding claim 5, which depends from claims 1 and 2, Ishikawa further teaches “the at least one processor is configured to transmit a signalling message indicating the reduced priority parameter to the first radio terminal.” Ishikawa, Fig. 3, step S7 in which the channel allocation is made, and where the mobile station must have the priority parameters signaled to it for communication with the base station, see e.g., Col. 5, lines 25-28, “According to another aspect of the present invention there is provided a mobile communication system, comprising: mobile stations; and base stations for communicating with the mobile stations by allocating radio channels” (emphasis added); Col. 9, lines 54-56, “a method in which the target mobile station is also notified to tentatively set the selected radio channel,” (emphasis added).

Regarding claim 15, which depends from claim 1, Ishikawa further teaches “the priority parameter includes at least one of a priority and a prioritized bit rate (PBR).” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, at least steps S6, S9 update the priority values of channels.

Regarding claim 17, there is a method with steps virtually identical in scope to the functions performed by the node of claim 1. As a result, claim 17 is rejected as obvious under section 103 over Ishikawa in view of Schmidt for the same reasons as presented above in the rejection of claim 1.

Regarding claim 18, Ishikawa teaches:
A radio terminal (Ishikawa, Fig. 1, mobile station 12, Col. 7, lines 34-39) … configured to: 
receive from a radio access network node a signalling message indicating that a priority parameter of at least one … channel used for transmission of a … message between the radio terminal and the radio access network node is updated to be reduced from an initial value of the priority parameter of the at least one … channel (Ishikawa, Fig. 3, at least steps S6, S9 update the priority values of channels from initial values in response to an event, such as the usability of the channel, see Col. 8, line 5-Col. 9, line 4, and these values must be signaled to the mobile station for allocation and subsequent communication, see Fig. 3, step S7 in which the channel allocation is made, and where the mobile station must have the priority parameters signaled to it for communication with the base station, see e.g., Col. 5, lines 25-28, “According to another aspect of the present invention there is provided a mobile communication system, comprising: mobile stations; and base stations for communicating with the mobile stations by allocating radio channels” (emphasis added); Col. 9, lines 54-56, “a method in which the target mobile station is also notified to tentatively set the selected radio channel,” (emphasis added)); and 
apply the reduced priority parameter to priority handling among a plurality of … channels of the radio terminal performed in the radio terminal to determine which logical channel is prioritized in allocation of radio resources to the plurality of logical channels, wherein the plurality of … channels include [channels] of the radio terminal used for transmission of user data of the radio terminal … (Ishikawa, Fig. 3, step S7, where the channel allocation made between the base station and mobile station means that both must apply the priority parameter for proper communication, see Col. 5, lines 25-28; Col. 9, lines 54-56; see also Col. 4, lines 9-20, Col. 7, line 63-Col. 9, line 10, the priority adjustment affects the way in which the channels are used by the terminal and network node for data communication, and an updated priority level Pj(new) = Pj(old)*λ + A is determined and λ is between 0 and 1, and the quantity Pj(old) is “a priority parameter” that is reduced by λ, see Col. 8, lines 45-52, Col. 9, lines 29-30).

Ishikawa at column 13, lines 27-33 states, with emphasis, “the radio channels to be used in this first embodiment, it is possible to consider the use of the radio frequencies in the FDMA system, the use of the time slots in the TDMA (Time Division Multiple Access) system, and the repeated use of the spread codes or the frequency hopping patterns in the CDMA (Code Division Multiple Access) system, and the radio channel allocation scheme of this first embodiment is equally applicable to any of these cases.” Based on this section when read in light of the entirety of Ishikawa, there is no required definition of “channels”. It is possible for frequencies, time slots, frequency hopping patterns, and codes to be physical and logical channels, which is supported by the following prior art reference documents: U.S. Patent Application Publication Nos. 2012/0195286 ¶ 88, 2010/0220683 ¶ 285, and 2008/0025266 ¶ 38. However, giving Applicant’s argument the benefit of the doubt and assuming Ishikawa is with respect to “physical” channels, then Ishikawa would not expressly describe the channels as “logical” or that the channels are “control” channels, as further recited in the claim. Ishikawa is also silent that the radio terminal (i.e. mobile station) comprises “a memory; and at least one processor coupled to the memory,” which are configured to perform the claimed functions.
Schmidt remedies some of these deficiencies and teaches that a radio terminal (i.e. mobile station) comprises “a memory; and at least one processor coupled to the memory,” which are configured to perform the claimed functions. Schmidt, Fig. 15, device 1500 can be a terminal with memory 1100/1400, processor component 1540 configured to carry out various functions, see ¶¶ 147-158. It would have been obvious to one of ordinary skill in the art to have the UE of Ishikawa have a memory and processor, as in Schmidt, not only because all UEs have a memory and processor, but also to implement the various programmed functions.
Schmidt also remedies the remaining deficiencies and teaches that channels in a wireless 3GPP system may be “logical control” and “data” channels with configurable priorities. Schmidt, ¶¶ 97-101. Moreover, any mappings between “physical” and “logical” channels in a 3GPP system can range from one-to-one, many-to-one, many-to-many, and/or one-to-many. See as reference documents only, U.S. Patent Application Publication Nos. 2006/0148483 ¶ 4, 2013/0203450 Fig. 31, ¶¶ 77, 78, 359, and U.S. Patent Nos. 6,614,775 Col. 3, ll. 18-21, and 6,813,307 Claim 6. As a result, and because a one-to-one mapping between “logical” and “physical” channels in a 3GPP system was known in the prior art, one of ordinary skill in the art would find it reasonable to expect that any prioritization or change in priority of a “physical” channel may then also lead to and be mapped to a “logical” channel.
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have general knowledge in the art of the relationships between “physical” and “logical” channels, and that processes/procedures to one type of channel can be applied to the other with predictable results, namely, achieving prioritization of a channel. Because Ishikawa teaches prioritization of channels, one of ordinary skill in the art would have found it obvious to apply those same techniques to “logical” channels, such as those in Schmidt, or in other words, the “channels” in Ishikawa can be either physical or logical, especially in light of Schmidt, and achieve the same predictable results of channel prioritization.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to more specifically define the channels of Ishikawa as “logical channels” conforming to various 3GPP standards, as in Schmidt, because advancements in the 3GPP technologies, such as LTE, require the use of the logical channels to effectively utilize the wireless resources. See Schmidt, ¶¶ 95-101.

Claims 3, 4, 6-12, 14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Schmidt, as applied to respective claims 1 and 18 above, and further in view of previously applied U.S. Pat. App. Publ’n No. 2018/0084497, to Jung et al. (“Jung”), all of which are in the same field of channel configuration as the claimed invention.

Regarding claim 3, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the priority parameter is used in a Logical Channel Prioritization (LCP) procedure in the first radio terminal.” Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 4, which depends from claim 1, Ishikawa further teaches “the at least one processor is configured to change the priority parameter of the at least one … channel so that the priority parameter of the at least one … channel becomes equal to or lower than a priority parameter of the at least one [other] channel.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the priorities are changed with respect to other channels. Neither Ishikawa nor Schmidt, however, teaches that the priority of a control logical channel is changed with respect to a data logical channel. Jung remedies this and teach that the logical control channels may be changed with respect to a data logical channel. Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the logical channels of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 6, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes reception of a signalling message from another network node.” Jung, Figs. 14-16, any of the signals from any of the nodes regarding setting up the proxy bearer, see also ¶¶ [0342-0354]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive signaling from another network node, such as to set up the proxy and logical channel prioritization of Jung, and combine that with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 7, which depends from claim 6, Jung further teaches “the other network node is a control node in a core network or is a mobile edge computing (MEC) server.” Jung, Fig. 15, the MME is a control node and sends signaling messages, see also ¶¶ [0319-0325], [0342-0354]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive signaling from another network node, such as to set up the proxy and logical channel prioritization of Jung, and combine that with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 8, which depends from claim 6, Ishikawa further teaches “the radio access network node is a base station.” Ishikawa, Fig. 1, base station 11 performs the method of Fig. 3, for example, see Col. 6, lines 25-26 and Col. 7, lines 34-39.

Regarding claim 9, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to enhance user data transmission using the at least one data logical channel.” Jung, ¶¶ [0236], [0352-0353], the very nature of setting up a proxy bearer is to enhance data transmission of another terminal over a data channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance a user data experience, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 10, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, ¶¶ [0352-0356], where if the proxy is set up so that user data is prioritized over control data, then the control channel has necessarily been allocated less resources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust resource allocation, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 11, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes a determination by the radio access network node to enhance user data transmission using the at least one data logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0353], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance a user data experience, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 12, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes a determination by the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0356], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy is to reduce resource allocation of other channels, and can include the control channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust resource allocation, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 14, which depends from claim 1 neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 19, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a specific Non- Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and is applies at the UE when the UE receives the channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 20, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to apply the reduced priority parameter to a Logical Channel Prioritization (LCP) procedure in the radio terminal.” Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 21, which depends from claim 18, “the signaling message indicates that the priority parameter of the at least one … channel is changed so that the priority parameter of the at least one … channel becomes equal to or lower than a priority parameter of the at least one [other] channel.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the priorities are changed with respect to other channels. Neither Ishikawa nor Schmidt, however, teaches that the priority of a control logical channel is changed with respect to a data logical channel. Jung remedies this and teach that the logical control channels may be changed with respect to a data logical channel. Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the logical channels of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 22, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “each of the at least one control logical channel is a specific control logical channel used only for transmission of a specific Radio Resource Control (RRC) message or a specific Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel is used to transmit an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and since the control channels are separate from the data channels, those signaling radio bearers are used only for control messages at a particular time, such as RRC messaging, see also ¶¶ [0058], [0060]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Conclusion
An updated search was performed but no additional prior art was discovered at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413